Citation Nr: 1118864	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-38 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for cervical spine radiculopathy with disc disease and arthritis (claimed as pinched nerve in neck). 

2.  Entitlement to service connection for degenerative disc disease of the back.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for a disorder manifested by bilateral arm and shoulder weakness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and jurisdiction with the Louisville, Kentucky RO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

There is a procedural defect that must be cured.  In January 2005, the Veteran notified the RO of a change of address (from a post office address to a Flat Gap, Kentucky street address) which was recognized by the RO in several subsequent letters.  The September 2007 notice of statement of the case (SOC), however, was mailed to the Veteran's former post office address.  In a November 2007 letter attached to VA Form 9 (Substantive Appeal), the Veteran's representative notified the RO of the error which was apparently brought to the representative's attention from an inquiry by the Veteran as to the status of his notice of disagreement.  The VA Form 9 is executed by the representative.  

The SOC must be forwarded to the appellant at the latest address of record and a separate copy provided to his or her representative (if any).  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 19.30(a) (2010).  Notice means written notice sent to a claimant or payee at his or her latest address of record.  38 C.F.R. § 3.1(q) (2010).  Moreover, time limitations pertaining to a veteran's right to appeal an adverse decision do not begin to run until the veteran has received proper notice that his claim was denied.  Ingram v. Nicholson, 21 Vet. App. 232, 241 (2007).  As the SOC was not mailed to the Veteran's latest address of record and the record does not otherwise indicate that he was provided a copy of the SOC, the RO/AMC should mail him a copy of the decision document to ensure compliance with the foregoing statutory and regulatory provisions.  The Veteran, however, does not need to file another VA Form 9.   

Additionally, service treatment records show the Veteran reported a positive history of back problems (and hospitalization for three days in 1966) on enlistment examination in June 1969.  In service, he was treated for mild cervical strain in October 1969 and acute strain of the lumbosacral spine in January 1970.  The April 1972 separation examination report noted the Veteran reported he was hospitalized for a "pinched nerve" at Fort Leonard Wood in February 1970 for one week.  He experienced occasional headaches post-hospitalization.  After service, the Veteran filed the instant claim in October 2004 for all of the claimed disabilities except for the back disability.  (It appears the RO adjudicated the back issue because of in-service treatment of the back.)  At that time, the Veteran described the pinched nerve as associated with his neck with its onset in 1970.  He submitted private treatment records from Morehead Clinic dated from April 2004 to June 2004 which noted the Veteran's complaints of pain and numbness in his upper extremities and pain in the neck and low back, and diagnoses of cervical and lumbar spine radiculopathy from disc disease and arthritis.  Also, an electrodiagnostic study revealed right carpal tunnel syndrome.  

In a July 2007 statement, the Veteran maintained that he strained a muscle in his "right shoulder" during Advanced Individual Training for which he was treated at the dispensary and placed on light duty for three days.  He indicated that he was reassigned to another unit in September 1970 and thereafter admitted to Fort Leonard Wood Hospital for a "[severe] strained muscle and [pinched] nerve in [his] right shoulder."  He claimed he was hospitalized for about six days and underwent therapy for two months and that he had had problems with his right shoulder "on and off" ever since.  In July 2007 statements, the Veteran's sister and brother-in-law indicated that they visited the Veteran during his September 1970 hospitalization.  
A search for inpatient clinical records of Fort Leonard Wood Hospital for 1970 was negative according to a July 2007 National Personnel Records Center response.  

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran initially described the pinched nerve as involving his neck and then described involvement of the right shoulder.  Given the close proximity of the two areas, the Board will assume he is describing the same "injury."  Based on a review of all of the above, the Board finds that VA's duty to provide an examination is only triggered in regard to the claimed neck, right upper extremity, and right carpal tunnel syndrome disabilities.  There is evidence of current disability of the neck with radiculopathy to the right upper extremity and right carpal tunnel syndrome, evidence of in-service treatment of neck strain and in-service history of a pinched nerve, and evidence of recurrent symptoms of right arm problems since service.  Thus, an opinion should be obtained on whether these claimed disabilities are etiologically related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the September 2007 SOC to the Veteran at his latest address of record (i.e., the Flat Gap, Kentucky street address or other current address).  Advise the Veteran that he need not file VA Form 9 as an appeal has already been perfected. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature of the Veteran's claimed neck, cervical radiculopathy, right upper extremity, and right carpal tunnel syndrome disabilities and to provide an opinion on the possible relationship between the disabilities and service.  The Veteran's claims file must be made available to and reviewed by the examiner.  All indicated tests should be performed and reported in detail.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current neck, cervical radiculopathy, right upper extremity, and right carpal tunnel syndrome disabilities are etiologically related to service, including documented neck strain and history of pinched nerve.  The examiner must consider the Veteran's statements regarding the incurrence of the claimed disabilities, and his statements regarding the continuity of any symptomatology.  A supporting rationale for the opinion expressed must be provided.

3.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


